[Cite as Ohio Neighborhood Fin., Inc. v. Ezell, 2012-Ohio-393.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

OHIO NEIGHBORHOOD FINANCE INC.                             C.A. No.      11CA009986

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
JENNIFER EZELL                                             LORAIN COUNTY MUNICIPAL COURT
                                                           COUNTY OF LORAIN, OHIO
        Appellee                                           CASE No.   CVF 1003246

                                 DECISION AND JOURNAL ENTRY

Dated: February 6, 2012



        DICKINSON, Judge.

                                            INTRODUCTION

        {¶1}     Jennifer Ezell borrowed $500 from Ohio Neighborhood Finance Inc., but failed to

pay it back. Ohio Neighborhood Finance sued Ms. Ezell and obtained a default judgment for

$587 plus interest from the date of the judgment at the rate of 4%. Ohio Neighborhood Finance

has appealed, arguing that the municipal court incorrectly failed to award it pre-judgment interest

and future interest at the rate of 25%. We affirm because Ohio Neighborhood Finance did not

object to the magistrate’s decision and has not established plain error.

                                           CIVIL RULE 53(D)

        {¶2}     The municipal court judge assigned this case to a magistrate under Rule 53 of the

Ohio Rules of Civil Procedure. The magistrate reviewed Ohio Neighborhood Finance’s motion

for default judgment and rendered his decision on March 21, 2011. The decision informed the

parties in all capital letters that, “except for a claim of plain error, a party shall not assign as error
                                                  2


on appeal the court’s adoption of any factual finding or legal conclusion, whether or not

specifically designated as a finding of fact or conclusion of law . . . unless that party has objected

to that finding or conclusion as required by Civ. R. 53(D)(3)[(b)].” See Civ. R. 53(D)(3)(b)(iv).

Ohio Neighborhood Finance did not timely file an objection to the magistrate’s decision and,

therefore, as it was warned, has forfeited all but plain error. Ilg v. Ilg, 9th Dist. No. 23987, 2008-

Ohio-6792, at ¶6 (applying Civil Rule 53(D)(3)(b)(iv)).

       {¶3}    “In appeals of civil cases, the plain error doctrine is not favored and may be

applied only in the extremely rare case involving exceptional circumstances where error . . .

seriously affects the basic fairness, integrity, or public reputation of the judicial process, thereby

challenging the legitimacy of the underlying judicial process itself.” Goldfuss v. Davidson, 79
Ohio St. 3d 116, syllabus (1997). We conclude that, even if the municipal court incorrectly

determined the amount of interest to which Ohio Neighborhood Finance was entitled, Ohio

Neighborhood Finance has not established that the mistake “seriously affects the basic fairness,

integrity, or public reputation of the judicial process.” Accordingly, its assignments of error are

overruled.

                                          CONCLUSION

       {¶4}    Ohio Neighborhood Finance failed to timely file an objection to the magistrate’s

decision and has not established plain error. The judgment of the Lorain Municipal Court is

affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 3


       We order that a special mandate issue out of this Court, directing the Lorain County

Municipal Court, County of Lorain, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT



CARR, P. J.
WHITMORE, J.
CONCUR


APPEARANCES:

ANTHONY M. SHARETT and SAMIR B. DAHMAN, Attorneys at Law, for Appellant.

JENNIFER EZELL, pro se, Appellee.